Title: From John Adams to Louisa Catherine Johnson Adams, 1 February 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter.
Quincy February 1st. 1823—

I have received your last Journal, and thank you for it. When the Lady asked you which you prefered, the Illiad, or Paradise lost, you should have answered her as we New-England people do, by asking her another question, pray Madam do you read the Illiad in Greek, or in Pope.
I wonder not that you threw your arms round your husband upon reading his answer to General Smyth, I would have done the same if I could, never was a man attacked by so many in succession, so unprovoked, so unnecessarily, so wantonly, and so maliciously, and so insidiously, And never did a man defend himself so promptly, and so manfully. There seems to be a confederation against him as numerous as that against Nepolian; I hope he will not grow giddy with his triumph and hazard all by a Battle of Waterloo.
I am glad your Sons have been honoured with an Invitation to the Presidents, And that Mr. and Mrs Lloyd visit you, I hope you will be good friends, I hold them among the first worthies—The noble Berean who came from Virginia to examine Mr. Adams, whether these things were so, proved himself to be a Virginian of the old school, and for what I know, of the new, that is to say, a Manly fellow.—
Your affectionate Father
J Adams